            Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 1 of 25
                                                                                     u. &1lbFrcPuRT
                                                                                 EASTERN DISTRICT ARKANSAS


                                                                                       FEB I 4 2020
                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS    JAMES W. ~ C K , CLERK
                                  CENTRAL DIVISION
                                                            By·.           DEP CLERK




NUTRIEN AG SOLUTIONS, INC.                                                           PLAINTIFF


vs.                                               4:20-cv-155-SWW
                                              NO. -  --
WAYNE CALDWELL and
WAYNE CALDWELL d/b/a
WAYNE CALDWELL FARMS                                                          DEFENDANTS



                                          COMPLAINT


       Nutrien Ag Solutions, Inc. ("Nutrien" or "Plaintiff'), respectfully states as follows for its

Complaint against Wayne Caldwell, individually and Wayne Caldwell d/b/a Wayne Caldwell

Farms ("Defendants"):

                                    I.     INTRODUCTION

       1.       This Complaint is to collect on an unpaid debt arising out of contract and evidenced

by invoices for goods bought and sold. Nutrien sold various farming and agricultural goods to the

Defendants. Defendants have not paid for all of the goods bought from Nutrien. Wayne Caldwell

is liable as a general partner in Wayne Caldwell Farms but also because he executed a personal

guaranty of all debts under the parties' Agreement.

                                            II.       PARTIES

       2.       Nutrien is a Delaware corporation in good standing and registered to conduct

business in Arkansas.


                                                   This case assigned to District Judge _Wright
                                                                                         _ _ __
                                                   and to Magistrate Judge._Ray
                                                                            _ _ _ _ _ _ __
            Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 2 of 25



       3.       Wayne Caldwell is an individual resident of Dumas, Arkansas. He is also a general

partner in the Wayne Caldwell Farms, a partnership.

                       ID.    JURISDICTION AND VENUE

       4.       This Court has jurisdiction over the parties and this cause of action pursuant to 28

U.S.C. §1332 because there is complete diversity of citizenship between the Plaintiff and the

Defendants, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. §1391.

                                            IV.          FACTS

       6.       On or around August 26, 2019, Nutrien and Defendants entered into a Commercial

Credit Agreement ("Agreement") whereby Nutrien provided Defendants with an open line of

credit on which he could purchase Nutrien's goods. Attached as Exhibit A to this Complaint is a

true and correct copy of the Agreement.

       7.       Between approximately June 2019 and September 2019, Nutrien sold various goods

to Defendants as evidenced by certain invoices (the "Invoices") to Wayne Caldwell Farms and

pursuant to agreed terms as evidenced by the Agreement.

       8.       Attached as Exhibit B to this Complaint is a true and correct copy of the Invoices

and credits thereto upon which this Complaint is based.

       9.       The Invoices are past due and unpaid.

       10.      Nutrien has made demand on Defendants for payment of the Invoices, but

Defendants have failed and refused to make payments.

       11.      As of December 31, 2019, the aggregate amount due to Nutrien for outstanding

invoices totals $153,038.23 plus accrued interest.




                                                     2
          Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 3 of 25



       12.     In the Agreement, Defendants agreed to pay all of Nutrien's expenses and

attorneys' fees incurred in collecting on this matter.

                    V.       COUNT I-BREACH OF CONTRACT-AGREEMENT

       13.     Nutrien incorporates by reference the allegations set forth in paragraphs 1-12 above.

        14.    Nutrien and Defendants entered into a contract, the terms of which are set forth in

Exhibits A and B.

        15.    Nutrien has fully performed its obligations under the contract by providing goods on

credit to Defendants.

        16.    Defendants bargained for, received, accepted, used and agreed to pay for the goods

evidenced by the Invoices.

        17.    Defendants breached the contract by failing and refusing to pay Nutrien's Invoices

for the goods provided on credit in accordance with the Invoices' terms and conditions and the terms

and conditions of the Agreement.

        18.    As a direct, foreseeable and proximate result of Defendants' breach, Nutrien has

incurred damages in the amount of $153,038.23 plus accrued interest at the maximum amount

allowed under the Agreement and Arkansas law.

        19.    Nutrien has been required to obtain attorneys to collect the sums due from

Defendants.

        20.    Nutrien is entitled to recover its attorneys' fees, pre-and post-judgment interest and

other expenses and costs of collection pursuant to the Agreement and Ark. Code Ann. § 16-22-

308 (1999 Repl.).

                                COUNT II-ACCOUNTS STATED


        21.    Nutrien incorporates by reference the allegations set forth in paragraphs 1-20 above.


                                                  3
          Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 4 of 25



         22.   Defendants purchased goods on credit from Nutrien on an open account and were

billed for those purchases by monthly invoices. See Exhibit B.

         23.   Invoices sent periodically to Defendants reflected all charges, credits and payments

on Defendants' account.

         24.   Defendants did not object to these charges at the time the Invoices were rendered,

and thereupon, an account stated arose between the parties.

         25.   Nutrien has made a demand upon Defendants to pay the amount due on the Invoices

but Defendants has refused to do so.

         26.   Nutrien is entitled to judgment for the amount due, $153,038.23, plus accrued

interest either upon an open account, or upon account stated.

         27.   Nutrien has been required to obtain attorneys to collect the sums due from

Defendants.

         28.   Nutrien is entitled to recover its attorneys' fees, pre-and post-judgment interest and

other expenses and costs of collection pursuant to the Agreement and Ark. Code Ann. § 16-22-

308 (1999 Repl.).

                      COUNT III-INDIVIDUAL LIABILITY GUARANTORS

         29.   Nutrien incorporates by reference the allegations set forth in paragraphs 1-28

above.

         30.   Wayne Caldwell personally guaranteed the debt under the Agreement by execution

of the guaranty set forth on Exhibit A.

         31.   Nutrien is entitled to judgment against Mr. Caldwell for the amount of $153,038.23

as of December 31, 2019, with interest accruing thereafter at the maximum amount allowed under

the Agreement and Arkansas Law.




                                                 4
         Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 5 of 25



       32.     Nutrien is entitled to recover from Mr. Caldwell its attorneys' fees, post judgment

interest and other expenses and costs of collection pursuant to the Agreement and Ark. Code Ann.

§ 16-22-308 (1999 Repl.).

       WHEREFORE, Nutrien prays that the Court enter judgment in its favor against Defendants

for $153,038.23 plus pre-and post-judgment interest, costs, attorneys' fees, and expenses. Nutrien

further requests all other appropriate relief to which Nutrien is entitled.

                                                       Respectfully submitted,

                                                       Rose Law Firm,
                                                       a Professional Association
                                                       120 East Fourth Street
                                                       Little Rock, Arkansas 72201-2893
                                                       (501) 375-9131 (Telephone)
                                                       (501) 375-1309 (Facsimile)
                                                       bbaker@roselaw.fi.rm. com
                                                       arittenhouse@roselaw.fi.rm. com

                                                       Attorneys for the Plaintiff
                                                       Nutrien AG Solutions, Inc.


                                               By:
                                                       Betsy
                                                       Ar-·~.,
                                                       Andre J. Rittenhouse
                                                       Arkansas Bar No. 2015134




                                                   5
                                    Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 6 of 25

·Nul:rien
Ag Solutions·
                                                                     * 1)!11!11
                                                      Customer Profile                                                                                   .......Branch name       <F'LJ. )'         31d~

 Applicant Full Le1al Name:                       ~ r.Ll'we.LJ... f~S SSN                                                                          O B : ~ Cell (8191
 D /B /A:                  Wa¢:j (\'L ~e,\L                                                                       Yrs at address:_ Marital status: M _ S .../

 Mailins Address:                   S: ~\u-i~ st.                                    City ] ) ~ State .f!L_zip Code
 Physical Address (If d i f f e r e n t ) : - - - - - - - - - - - - ~ - - , - - - - - - - ~ - Home Ph#(_) _ _ _ __
E-Mail Address: jbfpe-h-o,o\yfiJ0. County of residence: l:)e,~b,.. Grower litLandlord D Other D _ _ _ _ __
Co-Applicant Full Le1al Name:              u"'                   SSN: __-__-_ _ DOB:_/__/_ Cell (_J - - - - - i
Mallin1 Address:_________________ Yrs at address:_ Marital status: M __                                                                                                                   s__
Physical Address (If d i f f e r e n t ) : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   Home Ph# (_J _ _ _ __
E-Mail Address:                             County of residence:         Grower D Landlord D Other 0

 lltllneu setup:                                                    ration D LLC / LLP rJI Partnership D Limited D General      Trust D
  Federal ID#:                                                      _ _ _ State Incorporated in::.--__,_fr  R_______ Date: 2-0 I \
                                                                                                        .......
  Business Phone : b.e)                        '82:· 1f           kl .      Fax :_(f'1o) ) Bl..-                   'tb.a,
                                                                                                                Years owned business: _ __,/""--_
 Do you require PO#: Yes O No                            8"         Authorized Person: _....Wiw.=!Ji~"=::i!L::i::....l!C.U--w-e..     U-------------
 Co,poratlon Offices/ Plftners:                                      Address                                        Phone                                     SSN
 1.                                                                                                              (_ _ ,


 Farmins: Full-Time                   ~ Part-Time         O # of Years Farmin1:      I Counties where crops are 1rown: -.w&~..w..LL;,,,_-
 Off Farm Income:                   SS-,., 000         Source:        ::It~fi..,Je.r:s, µ...C      Restricted Use Permit #: I'2- '22-~ - D
 Other business involvement: _.;a.J""'!4..;..;::a...,5..           t>ft-a..--------------
                                                                     •
 Financial Information:                                                                                                                                          - -
 Bank NameJCheckinJ/Savin1s):                              Re¼) fJ\ c.c,. BtLrJ<,
                                                                            Account Number:      .                _
 Address:_                 ro__
                   c3o)C. , ~ _ _ _ _ ___,,.._City: PLo-a ::::e ll.\-:ff::            ST:~      Ztp: 1'14 l                                                                                           \
 Has Applicant(s) ever filed bankruptcy: Yes D No ~ If Yes - Year: _ _ _ Chapter: _ _ _ Status: _ _ __
 Source of Operatlna Funds: Bank !S1' Farm Credit ServicesD Farm Services AgencyD     SelfO OtherD
 Name:                 ~&.Ill.~                   ~                                                                Account Number: - - -
 Address:         ~                     ii1~                                                       City:     J>k»c       =-e I,.,¼:f::
                                                                                                                         St:       Zip: 1 I b l \
 Phone:               ft            r-7,:ii  Fax:                          810-St./D-11,.Y:t            LoanOfficer:      s.\exe.:                                     wb\:1:£
 Operatin1 line amount approved: $                                8z.a.,   9 I '::(  Current Balance: $   z. l-1 i I        P                 Y

                                              _.....,..--.~tA---.. .0......._:l..._C....~
                                                                                        . . . . ....,.™"'a.=..a~--Phone: (f:!Q., :S '1 ~ Ls'37Fax: ( ~ ~b1-0o'IE
                                                                                                                                   Phone:      (ru.) 1,4~-l3Q)Fax: (ru.J2,3- /
 Farmlnt Information: Acres Farmed: _ _ _ Owned:                                        J:>:'b  Rented: ......,0.....__            Leased: ____ custom: _ _ __
  Crops ~Acres ~)5"' Crops ~ c.,e.,., Acres                                                   SV Crops                             Acres      Crops        Acres

 Estimated Annual Requirements:                          Fertilizer: $     S::O, QoO          Chemicals: $ "1..00, oe,o Seed: $ ')D, 001>                               Other: $_ _ __

 Cattle: Dairy Herd Size:____ Milk Production (Avg. #/month): _ _ _ _ _ Beef Herd Size: _ _ _ __
 Processor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ City:                                                                                         Phone:(_)_ _ _ _ __

                                     IMPORTANT NOTICE TO CUSTOMER -YOUR SIGNATURE ON PAGE ZACKNOWLEDGES THE FOLLOWING:
 ,. TIie lnfDrmlllan you have luppliad 1 1 - lllel-tolle balol WCI" lrnowledga.
 2. IIWII aullCllln Nulrien Ag Salulion1, Inc. la cantact lie tlnlnclng and llullnell ' * - ~ . any olhar agency with which 11\oe have ftnandal arranean-, and -           IIOUrCIS   n ..,,_, n ~
      lly "'*'9n Ag llolutiona, Inc., al PHI o r ~ Cl9dlcn lar lie puriae ol-blilhing an account wiltl Nubier1 Ag Salulion1. Inc .. and lo updala any and .. ,.,.,_, indudr,g rny/fM      most_,.
      llnanclal llallfflent, ........... _ . . , . , lly Nulrian Ag Salulionl, Inc
 3. I Nia, . . . • a ptlncipal ol l i e ~ or• a I o l a ~ . ,-gniZing Iha! my/OUr Individual cradff hiltory may be a flclor in the avaluation of the credil hillllry of Ille underlic,,ecl, hetlby can..,.
    ID and aulhartn lie ... ol any._,,. Cid r9PQl1lng lllfamlalllln UIIIDcl by Nulrian Ag Solulion1. Inc,, fnlm M1e to ti11111 n may be needed.
 4. Wll9 lulllllr . . . that ~ ii nal ~ lar inWlicN to lie ligned, and apecillcally waive any delanu regarding unsigned Invoices to lncluda invooc=- n,ga,ding CUiiom spruc1,ng o, applicatiOn.
 5. T - o l - IIICI tlnlnc:a Clwgl .ir.c:tive dalN and rllla have beln dllcloud to ll1lllul by NulMn Ag Solullan1. Inc.
 I ....... Al laMianl, Inc. Daa nal waive II ns,111 lly accapting l a t e ~ - If 11111 - , t ii placed l'or callec:tian. or Willl a _ , agency o, allomey. 11\oe agrN lo pay 11 _ . ol col9cllon,
    lnclulllng ,--.111tomey1 INI.                                                                                                .
 7. IIWII ..,_ MIi.,.. _
      ...., Al llaluliana. Inc. -
      Dlllllbullon:
                                     _ , _ NIiiing ID any Clwdll IITangemant llxtanded -nder lhal b e ~ in ac:canlance Wllh a c:ampelenl jurlsdlc:lion -
                                     that
                       Wllila - C... 0lllca
                                            I/we.._,,_'""'--
                                               Y..,-   l!lranch
                                                                                              '°                °' •
                                                                           ns,.11 _ , , , . . . . . confflc:b °''- principln.
                                                                      Pink - CGmmercial Craclt ~ - & Candllianl. c..-
                                                                                                                                                                  alt~ dlK:U

                                                                                                                                                                            I Exh '1b ·,t A I
                                                                                                                                                                             •
                                                                                                                                                                                      I


                                                                                                                                                                                                             •
                                Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 7 of 25


                                                      COMMERCIAL, CREDIT MiBEWENJflERMS AND CONDITIONS
COMMERCIAL CREDIT AGREEMENT AND TERMS AND CONDITIONS FOR THE SALE OF FERTILIZER, CHEMICALS, SEED AND RELATED PRODUCTS AND SERVICES FOR BUSINESS
PURPOSES ONLY FROM NUTRIEN AG SOLUTIONS, INC. OR ANY SUBSIDIARIES, AFFILIATES, PARENT COMPANIES, OR ANY COMPANIES WHICH HAVE BEEN
PURCHASED OR OTHERWISE ACQUIRED BY NUTRIEN AG SOLUTIONS, INC. ARE AS FOLLOWS:
1. YOU MAY ESTABLISH A CUSTOMER ACCOUNT WITH NUTRIEN AG SOLUTIONS, INC. BY PROVIDING SUFFICIENT PERSONAL ANO/OR BUSINESS INFORMATION AND
    CREDIT REFERENCES BY PROPERLY COMPLETING A CUSTOMER PROFILE. NUTRIEN AG SOLUTIONS, INC. RESERVES THE RIGHT TO DENY A CREDIT ACCOUNT, TO
    REQUEST ADDITIONAL INFORMATION ANO REFERENCES, AND TO WITHHOLD CREDIT UNDER OUR TERMS AND CONDITIONS AS EXPLAINED BELOW.
2. CASH PAYMENTS MUST BE MADE IN FULL PRIOR TO OR AT THE TIME OF DELIVERY UNLESS YOU HAVE ACREDIT APPROVED CUSTOMER ACCOUNT WITH NUTRIEN
    AG SOLUTIONS, INC.
3. NUTRIEN AG SOLUTIONS, INC. TERMS VARY IN DIFFERENT REGIONS OF THE COUNTRY. THE CREDIT TERMS ARE COMPATIBLE WITH INDUSTRY STANDARDS IN
    YOUR AREA. THE TERMS OF PAYMENT Will BE SPEOFICALLY INDICATED ON YOUR INVOICES.
4. ACCOUNT PAYMENTS RECEIVED FOR LESS THAN THE BALANCE IN FULL SHALL BE APPLIED FIRST TO THE PREVIOUS BALANCE AND THEN TO THE CURRENT MONTH'S
    INVOICES. IF DISCOUNTS APPLY, DISCOUNTS WILL NOT BE AVAILABLE ON CURRENT MONTH INVOICES WHEN THE ACCOUNT PAYMENT 15 FOR LESS THAN THE
    PREVIOUS BALANCE AMOUNT.
 S. NUTRIEN AG SOLUTIONS, INC. ACCOUNTING MONTH AND CLOSING DATE ARE DETERMINED BY CPS BILLING PRACTICES AND MAY NOT COINCIDE WITH A CALENDAR
    MONTH. NUTRIEN AG SOLUTIONS, INC. WILL PROVIDE A MONTHLY STATEMENT OF ACCOUNT DETAILING THE CURRENT MONTH'S TRANSACTIONS. YOU Will ALSO
    RECEIVE NUTRIEN AG SOLUTIONS, INC. INVOICES DETAILING TRANSACTIONS FOR THE MONTH.
 &. ANY INVOICE NOT PAID IN FULL ON OR BEFORE THE DUE DATE Will BE ASSESSED A FINANCE CHARGE OF 2% PER MONTH (24% APR) EXCEPT AS STATED UNDER
    STATES LISTED BELOW. THE FINANCE CHARGES WILL BE COMPUTED AS OF NUTRIEN AG SOLUTIONS, INC. ACCOUNTING MONTH ENO CLOSING AND EACH
    SUCCEEDING MONTH END UNTIL THE BALANCE IS PAID IN FULL.
 7. YOU AGREE TO PAY REASONABLE ATTORNEY FEES ANO OTHER EXPENSES INCURRED BY NUTRIEN AG SOLUTIONS, INC. IN ENFORCING THIS AGREEMENT IN ALL
    COURTS. YOU ACKNOWLEDGE ANO AGREE THAT NUTRIEN AG SOLUTIONS, INC. 15 ENTlnED TO RECOVER LEGAL FEES AND EXPENSES INCURRED IN ALL
    BANKRUPTCY PROCEEDINGS COMMENCED BY OR AGAINST YOU, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING. SUCH FEES AND EXPENSES ARE
    RECOVERABLE IN ANY MAmR PECULIAR TO FEDERAL BANKRUPTCY LAW.
 8. NUTRIEN AG SOLUTIONS, INC. RESERVES THE RIGHT TO DISCONTINUE CREDIT PRIVILEGES AT OUR DISCRETION WITHOUT PRIOR NOTIFICATION AND WITHOUT
    LEGAL REMEDIES DUE TO DISCONTINUATION OF PRODUCTS AND SERVICES.
 9. THE FAIR CREDIT OPPORTUNITY ACT PROHIBITS CREDITORS FROM DISCRIMINATING AGAINST CREDIT APPLICANTS ON THE BASIS OF RACE, COLOR, RELIGION,
    NATIONAL ORIGIN, SEX, MARITAL STATUS, OR AGE PROVIDED THE APPLICANT HAS THE CAPACITY TO ENTER INTO A BINDING CONTRACT BECAUSE ALL OR PART OF
    THE APPLICANT'S INCOME DERIVES FROM AN't PUBLIC ASSISTANCE PROGRAM OR BECAUSE THE APPLICANT HAS IN GOOD FAITH EXERCISED ANY RIGHT UNDER
    THE CONSUMER CREDIT PROTECTION ACT.


STATE IIbe mptmym flnanq charg WC shall bt IS shown btlew)                              Monthly Rate                                                                        APR
Al, CA. CO, CT, FL, GA, HI, ID, LA, MA, MN, NC, NO,                                         1.50 %                                                                            18"
 OK, OR, SC, UT, WA, WI, WY, MT, NV. TX, MS
AR                                                   Primary Discount Rate, 0.75%, plus 5.0%                          --                                                    5.75%
IN,                                                                                   1.75%                                                                               21%
ME                                                                         First $25,000-1.8%                                                                                 21%
                                                                         Above $25,000-1.0%                                                                                   12%
NE                                                                                        1.33%                                                                               16%
NM                                                                           First $S00 · 1.5%                                                                                18%
                                                                           Above $S00 - 1.0%                                                                                  12%

WV                                                                         First $1.SOO - 1.5%                                                                                18%
                                                                          Above $1,500-1.0%                                                                                   12%
  NUTRIEN AG SOLUTIONS, INC .. WITHOUT WRITTEN NOTIFICATION TO THE CUSTOMER, WILL COMPLY WITH FUTURE STATUES ADOPTED
  BY THE STATES PERTAINING TO PERMISSIBLE FINANCE CHARGE RATES. (Simple Interest Rate based on 360 day year)



SIV,nature:'1/4,,._            CUtt.tt
                             Applicant
                                                                  Date:f'..2'-/fs-..nature:,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date:._ _ _ _ __
                                                                                               Applicant




This ..-ntr ii ablalule, uncandlllonal, and conlnulng and -
                                                                                                                                                                            a,·---
TM unclniglllel lndlviclull gunnlar(I) hertlby ...,.,,• •,.,. pay!lllnl 111d pe,fannance d llnd auume(SI pe,sanal liability b ... paymant and pedormance d II ollllgaljorll dua and owing Nutrien Ao
...,._ Inc. far Plodllcll Ind NMCN to the Ajlplcanl(1).,.......,,. to this '*!UNI far cradll. The undRigned ful1her as,w(s) ID pay d Nulrierl Ao Solutianl. Inc. collaC:lloll ..,_.. and _ . . . . .
.....,_,._,,II llatad llMM, In encllllvorlng ID c:ahct IUCII Applanfl(1') alllptlona ~ I ) lur1her euthoriD(s) Nutrien Ao Salutlons, Inc, ID obtain 1111)' and al -
                                                              ,.,,.., In allecl untll Applcanfl(s') ~ have beal paid, performed. and dllcharged in ful. The__, d 11,e _ . . , . 11111 na1
""'*- 11111 guaranty. llle llfMllrljgned pe,aona1 guarllllar{1I, ~ lhlll hllllwllhelr lndivtclual crd lllltary may b e • ~ factor in Ille e,,aluatlon d
                                                                                                                                                                                           on guaranta,(1).

                                                                                                                                                                     this penona1 ou-anlN. "-by C11N91U11
IO llnd aullarlu(s) 1h11 ... d c a n - crd _ . . on 1M undarllgned by__, Ag Solulions. Inc.• tram -            IO -        11 may be n-ecf, in 1M Cf8CIII e,,aluation pracaa.




                                                                                                         SIINlture:_ _ _ _ _ _ _ _ _ _ __                                    Date: _ __




                                                                                                                                      Date: _r:.,.._-_:....,,.1_-...1:U:.:l:.....11-.._ _ __
                                        Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 8 of 25
                                                                                                                                                       January 22, 2020

Nutrien                                                     custpmer 1nyp1c;e Listing - By Involc;e                                                            09:37:58


Ag Solutions-
 customer                                                              Dates
  Inyglc;e # Order# CCC                    Bland#      Bir.al Involc;e        111111    SblR                     Invoice Totals
                                             Price                           QTY            SLM   WHS       sales         Tax         Disc         Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39202495    14433951                                06/2019 06/03/19 07 /20/19 06/01/19
  Tenns: STC0000005 (5% 15TH PROX 20TH PROX)
   1000012454          PREFIX 2X2.5GA
                                           $48.3400     48.3400/GA         10.0000      101568    3905     $483.40       $0.00       -$24.17     $459.23
   1000009067          INTENSITY 2X2.5GA
                                           $82.3200     82.3200/GA          10.0000     101568    3905      $823.20      $0.00       -$41.16     $782.04
                                                                Invoice Total:                           $1,306.60                 ·$65.33
                                                                                                                         $0.00                 $1,241.27
 WAYNE CALDWELL FARMS (1344031)
  39202625    14448619                                06/2019 06/03/19 07/20/19 06/03/19
  Tenns: STC0000005 (5% 15TH PROX 20TH PROX)
   1000753768          DIAMOND RICE SEED 45UMB
                                         $17.7900       17.7900/EA        180.0000      101568    3905    $3,202.20      $0.00      -$160.11    $3,042.09
                                                               Invoice Total:                            $3,202.20                -$160.11
                                                                                                                         $0.00                 $3,042.09
 WAYNE CALDWELL FARMS (1344031)
  39237418     14499871                               06/2019 06/05/19 07/20/19 06/05/19
  Tenns: STC0000005 ~% 15TH PROX 20TH PROX)
  Purchase Order: Pl NEER
    1000263714          GROWER SOYBEAN SEED 45U
                                         $0.0000         0.0000/EA        -225.0000    101568     3905       $0.00       $0.00        $0.00        $0.00             z
                                                                Invoice Total:                               $0.00                   $0.00
                                                                                                                         $0.00                     $0.00




                                                                             Page 1 of 18
                                                                                                                                               IExhibit BI
                                    Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 9 of 25
                                                                                                                                                      January 22, 2020

Nutrien                                                       customer JDYQim Listing - IY Jnyqkz                                                             09:37:58


Ag Solutions·
 Cu1tgmer                                                               Dates
  Jmralm:I    am11r a ca;                   llllnd:I     flKill Jnvolm          DIHl     &Ida                    Invoice Totals
                                             Price                             QTY           SLM   WHS       Sales        Tax        Disc         Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39252204     14500072                              06/2019 06/06/19 07 /20/19 06/05/19
  Terms: srcoooooos (5% 15TH PROX 20TH PR.OX)
  Purc:haN Order: Pl aA32
   1ooon3360            GROWER SOYBEAN SEED 45U CSTM
                                         $18.8110       18.8110/EA    225.0000     101568          3905    $4;232.48     $0.00     -$211.63    $4,020.85            z
     1000693692          DYNA-START PBC 38002 (380=5X2X
                                            $5.0426        5.0426/02    228.0038   101568          3905    $1,149.75     $0.00      -$57.49    $1,092.26
     1000798638         PEARL MAXX WHITE 102
                                           $4.2800          4.2800/02         56.2500    101568    3905     $240.75      $0.00      -$12.04     $228.71
     1000190644         WATER FOR SEED TREATMENTS
                                          $0.0007           0.0007/02        282.7463    101568    3905       $0.23      $0.00       -$0.01       $0.22
     1000841449         EQUITY VIP 192002
                                              $8.5337       8.5337/02        333.0000    101568    3905    $2,841.75     $0.00     -$142.09    $2,699.66
     1000263714         GROWERSOYBEANSEED45U
                                       $0.0000              O.OOOG'E.4      225.0000     101568    3905       $0.00      $0.00       $0.00        $0.00             2
                                                                Invoice Total:                            $4,232.48               -$211.63
                                                                                                                         $0.00                $4,020.85
 WAYNE CALDWELL FARMS (1344031)
  39344578     14595877                                 06/2019 06/12/19 07/20/19 06/12/19
  Terms: srcoooooos ~% 15TH PROX 20TH PROX)
  Purchase Order: Pl NEER
   1000263714           GROWER SOYBEAN SEED 45U
                                         $0.0000           0.0000/EA       -135.0000    101568     3905       $0.00      $0.00       $0.00        $0.00             z
   1000201607           GROWER SOYBEAN SEED BG
                                         $0.0000           0.0000/EA        -90.0000    101568     3905        $0.00     $0.00       $0.00        $0.00             z
                                                                 Invoice Total:                               $0.00                 $0.00
                                                                                                                         $0,00                    $0.00




                                                                              Page 2 of 18
                                    Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 10 of 25
                                                                                                                                                        January 22, 2020

Nutrien                                                      cus1nmer 1nyp1m Listing - By Jnmlcie                                                               09:37:58


Ag Solutions·
 cus1nmec                                                              Dates
  Jgygim # Patee # ,CCC                     llead#       flKill Inygic;e          DIie      5biJI                  Invoice Totals
                                             Price                              QTY         SLM     WHS       Sales         Tax        Disc         Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39367885     14596448                                06/2019 06/13/19 07/20/19 06/12/19
  Terms: srcoooooos (5% 15TH PROX 20TH PROX)
  PllrchaN Order: PI i48A32
   1ooon3360          GROWER SOYBEAN SEED 45U CSTM
                                      $18.8110     18.8110/EA              135.0000       101568    3905    $2,539.49      $0.00     -$126.97    $2,412.52            z
     1000798638         PEARL MAXX WHITE 1oz
                                          $4.2800          4.2800/DZ            33.7500   101568    3905     $144.45       $0.00       -$7.22     $137.23
     1000263714         GROWER SOYBEAN SEED 45U
                                         $0.0000           O.OOOOIEA        135.0000      101568    3905        $0.00      $0.00        $0.00        $0.00            z
     1000841449         EQUITY VIP 19200Z
                                             $8.5337       8.5337/0Z        199.8000      101568    3905    $1,705.05      $0.00      -$85.25    $1,619.80
     1000190644         WATER FOR SEED TREATMENTS
                                          $0.0007          0.0007/0Z        178.2000      101568    3905        $0.14      $0.00       -$0.01        $0.13
     1000693692         DYNA-START PBC 3800Z (380=5X2X
                                           $5.3789         5.3789/0Z        128.2500      101568    3905     $689.85       $0.00      -$34.49     $655.36
   1ooon2929          GROWER SOYBEAN SEED BG CSTM
                                      $18.8110           18.8110/EA        90.0000        101568    3905    $1,692.99      $0.00      -$84.66    $1,608.33            z
     1000693692         DYNA-START PBC 380OZ (380=5X2X
                                           $4.6104         4.6104/0Z            99.7515   101568    3905     $459.90       $0.00      -$23.00     $436.90
     1000190644         WATER FOR SEED TREATMENTS
                                          $0.0008          0.OOOBIOZ        104.5485      101568    3905       $0.09       $0.00        $0.00       $0.09
     1000201607         GROWER SOYBEAN SEED BG
                                          $0.0000          0.OOOOIEA            90.0000   101568    3905       $0.00       $0.00        $0.00       $0.00             z
     1000798638         PEARL MAXX WHITE 1oz
                                          $4.2800          4.2800/DZ            22.5000   101568    3905      $96.30       $0.00       -$4.82      $91.48
     1000841449         EQUITY VIP 19200Z
                                             $8.5337       8.5337/0Z        133.2000      101568    3905    $1,136.70      $0.00      -$56.84    $1,079.86
                                                               Invoice Total:                              $4,232.48                -$211.63
                                                                                                                           $0,00                $4,020.85




                                                                             Page 3 of 18
                                      Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 11 of 25
                                                                                                                                                         January 22, 2020

Nutrien                                                           customer Jnypica Listing - IY Inyok,e                                                          09:37:58


Ag Solutions·
 cugmer                                                                     Dates
  InvQlce # order #      ccc                 lleod#         flKill Invoice           DB         Sbla                Invoice Totals
                                               Price                               QTY          SLM    WHS       Sales       Tax         Disc        Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39368132     14596499                                    06/2019 06/13/19 07/20/19 06/12/19
  Terms: srcoooooo5 (5% 15TH PROX 20TH PROX)
    1000012454         PREFIX 2X2.5GA
                                             $48.3400        48.3400/GA           5.0000    101568     3905     $241.70      $0.00     -$12.09     $229.61
    1000009067         INTENSITY 2X2.5GA
                                       $82.3200      82.3200/GA           5.0000            101568     3905     $411.60      $0.00     -$20.58     $391.02
   1000017210          WEATHER GARD COMPLETE 2X2.5GA
                                       $69.1200      69.1200/GA           5.0000            101568     3905     $345.60      $0.00     -$17.28     $328.32
                                                             Invoice Total:                                    $998.90                -$49.95
                                                                                                                             $0.00                $948.95
 WAYNE CALDWELL FARMS (1344031)
  39368171    14556172                                     06/2019 06/13/19 07/20/19 06/10/19
  Terms: 5rC0000005 (5% 15TH PROX 20TH PROX)
   1000015464          SUPER WHAM 30GA
                                             $36.5400        36.5400/GA         90.0000     101568     3905    $3,288.60 ·   $0.00    -$164.43    $3,124.17
   1000012864          PROWL H20 2X2.5GA
                                        $48.7300             48.7300/GA         47.5000     101568     3905    $2,314.68     $0.00    -$115.73    $2,198.95
   1000004946          COMMAND 3ME 2X2.5GA
                                        $96.8400             96.8400/GA         25.0000     101568     3905    $2,421.00     $0.00    -$121.05    $2,299.95
   1000008555          HERBIMAX 2X2.5GA
                                        $26.6400             26.6400/GA          22.5000    101568     3905     $599.40      $0.00     -$29.97     $569.43
                                                                     Invoice Total:                           $8,623.68              -$431.18
                                                                                                                             $0.00               $8,192.50
 WAYNE CALDWELL FARMS (1344031)
  39370685     14590073                                    06/2019 06/13/19 07/20/19 06/11/19 85.0000AC
  Terms: srcoooooo5 (5% 15TH PROX 20TH PROX)
   1000355933          6.6-22.1-26.5 5.5 S
                                              $0.2567       513.4486/TN      18,680.0000    101568     3905    $4,795.61     $0.00    -$239.78    $4,555.83
     1000025147         ~ MOP GRANULAR           1LB BU<
                                                $0.2026       405.2600/TN      8,302.2222   101568     3905    $1,682.28     $0.00     -$84.11    $1,598.17
     1000045023         12-40-0-10S 1Z MESZ BULi<
                                             $0.3000          600.0000/TN     10,377.7777   101568     3905    $3,113.33     $0.00    -$155.67    $2,957.66
   1000189836         TONNAGE TAX
                                           $22.4160          22.4160/EA          1.0000 *   101568     3905      $22.42      $0.00      $0.00       $22.42
   1000807356          84826 XC 270GA (AR ONLY)
                                          $436.8000         436.8000/GA           1.2000    101568     3905     $524.16      $0.00     -$26.21     $497.95
                                                                     Invoice Total:                           $5,342.19              -$265.99
                                                                                                                             $0.00               $5,076.20



                                                                                  Page 4of 18
                                            Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 12 of 25
                                                                                                                                                                           January 22, 2020

Nutrien                                                              customer Inyoice Listing - By Invoke                                                                          09:37:58


Ag Solutions·
 tuamer                                                                        Dates
  1ma1m11.       Ordfl[ 1l.    .CCC               ll11od1l.    flKill 1mo1m               Dim        5blJl                      Invoice Totals
                                                    Price                               QTY~~····    SLM     WHS           Sales
                                                                                                             -------------------------------
                                                                                                                                               Tax        Disc         Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39371082   14613345                                         06/2019 06/13/19 07/20/19 06/13/19
  Tenns:   srcoooooo5 (50A. 15TH PROX 20TH PROX)
    1000010114                MAKAZE30GA
                                                  $16.1200      16.1200/GA         60.0000          101568     3905        $967.20             $0.00     -$48.36     $918.84
    1000010110                MAKAZE 2X2.5GA
                                                 $17.3700       17.3700/GA          2.5000          101568     3905         $43.43             $0.00      -$2.17      $41.26
    1000352999                INTIMIDATOR 2X2.5GA
                                                 $65.1300       65.1300/GA         70.0000          101568     3905      $4,559.10             $0.00    -$227.96    $4,331.14
    1000354254                INFUSE 2X2.5GA
                                                 $27.5200       27.5200/GA         32.5000          101568     3905        $894.40             $0.00     -$44.72     $849.68
                                                                       Invoice Total:                                   $6,464.13                      •$323.21
                                                                                                                                           $0.00                   $6,140.92
 WAYNE CALDWELL FARMS (1344031)
S 39420132   14649164                                         06/2019 06/15/19 07/20/19 06/14/19
  Tenns:   srcoooooo5 (50A. 15TH PROX 20TH PROX)
    1000013750                RICEBEAUX 30GA
                                                  $43.0322      43.0322/GA         30.0000          101568     3905      $1,290.97         $0.00         -$84.55    $1,226.42
    1000822774                GAMBIT 12X200Z
                                                  $18.2747      18.2747/OZ         40.0000          101568     3905        $730.99         $0.00         -$36.55     $694.44
    1000237130                FACET L 2X2.5GA
                                                  $99.8900      99.8900/GA         10.0000          101568     3905        $998.90         $0.00         -$49.95     $948.95
    1000009659                LI 700 LECITECH 4X1GA
                                                  $48.5000      48.5000/GA           2.0000         101568     3905         $97.00             $0.00      -$4.85      $92.15
                                                                        Invoice Total:                                  $3,117.116                     -$155.90
                                                                                                                                           $0.00                   $2,961.96
 WAYNE CALDWELL FARMS (1344031)
  39428565   14656769                                         06/2019 06/17/19 07/20/19 06/15/19
  Tenns:   srcoooooo5 (50A. 15TH PROX 20TH PROX)
    1000352999                INTIMIDATOR 2X2.5GA
                                                 $65.1300       65.1300/GA         17.5000          101568     3905      $1,139.78         $0.00         -$56.99    $1,082.79
    1000354254                INFUSE 2X2.5GA
                                                 $27.5200       27.5200/GA          7.5000          101568     3905       $206.40          $0.00         -$10.32     $196.08
                                                                       Invoice Total:                                   $1,346.18                       ·$67.31
                                                                                                                                           $0.00                   $1,278.87




                                                                                     Page 5 of 18
                                      Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 13 of 25
                                                                                                                                                           January 22, 2020

Nutrien                                                        Cus;tQmer lnvwm
                                                                             • Llding - IIY lnygk;e                                                                09:37:58


Ag Solutions·
 customer                                                                Dates
  1nvQ1ca • Amer •        ca:                Bland#       flBal 1nvgle,e            DIie      SbiR                   Invoice Totals
                                               Price                               QTY        SLM    WHS        sales         Tax         Disc        N~               CD

 WAYNE CALDWELL FARMS (1344031)
  39459466     14674570                                  06/2019 06/18/19 07/20/19 06/17/19 40.0000AC
  Terms: srcoooooos (SIIAI 15TH PROX 20TH PROX)
    1000134792          41.940 3.9S
                                              $0.1965     392.9789fTN     12,340.0000      101568    3905     $2,424.68      $0.00     -$121.24    $2,303.44
      1000076953          20.~24S AMM SUL BULK
                                          $0.2052          410.5300'TN       2,056.6666    101568    3905      $422.16       $0.00      -$21.11     $401.05
      1000137365          46-0-0 UREA GRANULAR 1LB BLK
                                               $0.1947     389.4700/TN      10,283.3333    101568    3905     $2,002.52      S0.00     -$100.13    $1,902.39
    1000189836          TONNAGE TAX
                                            $14.8080       14.8080/EA          1.0000 *    101568    3905       $14.81       $0.00        $0.00       $14.81
    1000544514          CONTAIN 275GA
                                            $89.4700       89.4700/GA          3.8000      101568    3905      $339.99       $0.00      -$17.00     $322.99
                                                                  Invoice Total:                             $2,779.48                -$138.24
                                                                                                                             $0.00                $2,641.24
 WAYNE CALDWELL FARMS (1344031)
S 39459574     14680727                                  06/2019 06/18/19 07/20/19 06/18/19
  Tenns: srcoooooos (SIIAI 15TH PROX 20TH PROX)
    1000013750          RICEBEAUX 30GA
                                            $43.0322       43.0322/GA         60.0000      101568    3905     $2,581.93      $0.00     -$129.10    $2,452.83
    1000822774          GAMBIT 12X200Z
                                            $18.2747       18.2747/OZ         60.0000      101568    3905     $1,096.48      $0.00      -$54.82    $1,_041.66
    1000237130          FACET L 2X2.5GA
                                             $99.8900      99.8900/GA         12.5000      101568    3905     $1,248.63      $0.00      -$62.43    $1,186.20
    1000009657          LI 700 LECITECH 2X2.5GA
                                             $48.5100      48.5100/GA          2.5000      101568    3905      $121.28       $0.00       -$6.06     $115.22
                                                                  Invoice Total:                             $5,048.32                -$252.41
                                                                                                                             $0.00                $4,795.91
 WAYNE CALDWELL FARMS (1344031)
  39485598   14683813                                    06/2019 06/19/19 07/20/19 06/18/19
  Terms: srcoooooos (SIIAI 15TH PROX 20TH PROX)
    1000010138          MAKAZE YIELD PRO 30GA
                                          $32.3300    32.3300/GA              60.0000      101568    3905     $1,939.80      $0.00      -$96.99    $1,842.81
    1000015216          STORM 2X2.5GA
                                         $104.2900   104.2900/GA              45.0000      101568    3905     $4,693.05      $0.00     -$234.65    $4,458.40
    1000176498          QUICK ULTRA+AWAKEN 2X2.5GA
                                          $28.1900    28.1900/GA              60.0000      101568    3905     $1,691.40      $0.00      -$84.57    $1,606.83
    1000017210          WEATHER GARD COMPLETE 2X2.5GA
                                          $69.1200    69.1200/GA              25.0000      101568    3905     $1,728.00      $0.00      -$86.40    $1,641.60
                                                                  Invoice Total:                            $10,052.25                -$502.61
                                                                                                                             $0.00                $9,549.64

                                                                               Page 6 of 18
                                      Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 14 of 25
                                                                                                                                                         January 22, 2020

Nutrien                                                        customer     lnygm
                                                                                • Li!!lting -   11Y Inygk;e                                                      09:37:58


Ag Solutions·
 customer                                                                Dates
  Jnyoim # onter #       ca:                 Bland#       fblal Jnygim              DIHl    5biR                    Invoice Totals
                                               Price                               9!!        SLM   WHS          Sales       Tax         Disc        Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39488518     14686823                                  06/2019 06/19/19 07/20/19 06/18/19 45.0000AC           RICE
  Terms: srcoooooos (SOA, 15TH PROX 20TH PROX)
    1000134792         41.940 3.9S
                                             $0.1899      379.8204/TN     13,700.0000      101568    3905      $2,601.77     $0.00    -$130.09    $2,471.68
     1000076953          20.5-0-0-24S AMM SUL BULK
                                               $0.1657     331.5800/TN       2,283.3333    101568    3905       $378.55      $0.00     -$18.93     $359.62
     1000137365          46-0-0 UREA GRANULAR 1LB BLK
                                            S0.1947        389.4700/TN      11,416.6666    101568    3905      $2,223.22     $0.00    -$111.16    $2,112.06
    1000189836         TONNAGE TAX
                                             $16.4400      16.4400/EA          1.0000 *    101568    3905        $16.44      $0.00       $0.00      $16.44
    1000544514          CONTAIN 275GA
                                             $89.4700      89.4700/GA          4.2000      101568    3905        $375.77     $0.00     -$18.79     $356.98
                                                                  Invoice Total:                              $2,993.98              -$148.a
                                                                                                                            $0.00                $2,845.10
 WAYNE CALDWELL FARMS (1344031)
  39530576     14727461                                  06/2019 06/21/19 07/20/19 06/21/19 140.0000AC
  Terms: srcoooooos (SOA, 15TH PROX 20TH PROX)
    1000355933         6.6-22.1-26.5 5.5 S
                                           $0.2567        513.4486/TN     31,520.0000      106796    3905      $8,091.95    $0.00     -$404.60    $7,687.35
     1000025147          0-0-60 MOP GRANULAR 1LB BLK
                                             S0.2026       405.2600/TN      14,008.8888    106796    3905      $2,838.62    $0.00     -$141.93    $2,696.69
     1000045023          12-40-0-10S 1Z MESZ BULK
                                              $0.3000      600.0000/TN      17,511.1111    106796    3905      $5,253.33     $0.00    -$262.67    $4,990.66
   1000189836          TONNAGE TAX
                                             $37.8240      37.8240/EA          1.0000 *    106796    3905        $37.82     $0.00        $0.00      $37.82
   1000807356          . 84826 XC 270GA (AR ONLY)
                                            $436.8000     436.8000/GA          2.0000      106796    3905       $873.60     $0.00      -$43.68     $829.92
                                                                  Invoice Total:                              $9,003.37              -$448.28
                                                                                                                            $0,00                $8,555.09




                                                                               Page 7 of 18
                                          Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 15 of 25
                                                                                                                                                            January 22, 2020

Nutrien                                                          cus1pmer Jnyqice Listing - IY Jnygk,e                                                              09:37:58


Ag Solutions·
 Customer                                                                  Dates
  IDYAim # order# .CCC                        Blend#       .Eblal Inyoice           a.          Sbla                 Invoice Totals
                                               Price                             QTY            SLM    WHS        Sales       Tax         Disc          Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39632403     14787275                                   06/2019 06/27 /19 07 /20/19 06/26/19
  Tenns: srcoooooo5 (5°'11 15TH PROX 20TH PROX)
    1000013750           RICEBEAUX 30GA
                                             $43.0300       43.0300/GA         90.0000      101568     3905     $3,872.70     $0.00    -$193.64      $3,679.06
    1000237130           FACET L 2X2.5GA
                                             $98.9500       98.9500/GA         32.5000      101568     3905     $3,215.88     $0.00    -$160.79      $3,055.09
    1000822774           GAMBIT 12X200Z
                                             $18.2700       18.2700/OZ        120.0000      101568     3905     $2,192.40     $0.00    -$109.62      $2,082.78
    1000009659           LI 700 LECITECH 4X1GA
                                             $48.5100       48.5100/GA           7.0000     101568     3905       $339.57     $0.00      -$16.98      $322.59
                                                                    Invoice Total:                             $9,620.55              ·$481.03
                                                                                                                             $0.00                 $9,139.52
 WAYNE CALDWELL FARMS (1344031)
  39661929    14816583                                    06/2019 06/3/19 07/20/19 06/3/19 140.0000AC
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
    1000134792           41.9-0-0 3.9 S
                                             $0.1895       378.9434fTN      41,700.0000     106796     3905     $7,900.97    $0.00     -$395.05     $7,505.92
      1000137365          46-0--0 UREA GRANULAR 1LB SU{
                                               $0.1947       389.4700/TN     34,749.9999    106796     3905     $6,767.04    $0.00     -$338.35     $6,428.69
      1000076953          20.fHJ..0-24S AMM SUL BULK
                                                S0.1631      326.3100/TN      6,950.0000    106796     3905     $1,133.93    $0.00      -$56.70     $1,077.23
    1000189836           TONNAGE TAX
                                             $50.0400       50.0400/EA           1.0000 *   106796     3905       $50.04     $0.00        $0.00        $50.04
    1000544514           CONTAIN 275GA
                                             $89.4700       89.4700/GA          13.1000     106796     3905    $1,172.06     $0.00      -$58.60     $1,113.46
                                                                    Invoice Total:                            $9,123.07               -$453.65
                                                                                                                             $0.00                 $8,669A2
 WAYNE CALDWELL FARMS (1344031)
S 39664073     14649164                                   06/2019 06/3/19 07 /20/19 06/14/19
  Term-.: STC0000005 (5°'11 15TH PROX 20TH PROX)
    1000013750           RICEBEAUX 30GA
                                             $43.0322       43.0322/GA         -30.0000     101568     3905    -$1,290.97    $0.00       $64.55     -$1,226.42
    1000822774           GAMBIT 12X200Z
                                             $18.2747       18.2747/OZ         -40.0000     101568     3905      -$730.99    $0.00       $36.55      -$894.44
    1000237130           FACET L 2X2.5GA
                                             $99.8900       99.8900/GA         -10.0000     101568     3905      -$998.90    $0.00       $49.95      -$948.95
    1000009659           LI 700 LECITECH 4X1GA
                                             $48.5000       48.5000/GA          -2.0000     101568     3905       -$97.00    $0.00       $4.85        -$92.15
                                                                    Invoice Total:                            ·$3,117.86              $155.90
                                                                                                                             $0.00                 ·$2,961,96

                                                                                 Page 8 of 18
                                                Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 16 of 25
                                                                                                                                                                      January 22, 2020

Nutrien                                                                  customer Invoice Listing - By Inyoice                                                                09:37:58


Ag Solutions·
 customer                                                                           Dates
  imaice 1l.     Ordfi!l[   1l.    ccc                 11&:odll.    flKill Inyoice            Dim       5blll                   Invoice Totals
                                                         Price                               QTY        SLM     WHS        Sales         Tax         Disc        Net$             CD

 WAYNE CALDWELL FARMS (1344031)
S 39664105    14680727                                             06/2019 06/'llJ/19 07/20/19 06/18/19
  Tenns: STC0000005 (5% 15TH PROX 20TH PROX)
    1000013750                    RICEBEAUX 30GA
                                                      $43.0322       43.0322/GA        -60.0000     101568      3905    -$2,581.93      $0.00      $129.10    -$2,452.83
    1000822774                    GAMBIT 12X200Z
                                                      $18.2747       18.2747/0Z        -60.0000     101568      3905    -$1,096.48      $0.00       $54.82    -$1,041.66
    1000237130                    FACET L 2X2.5GA
                                                       $99.8900      99.8900/GA        -12.5000     101568      3905    -$1,248.63      $0.00       $62.43    -$1,186.20
    1000009657                    LI 700 LECITECH 2X2.5GA
                                                       $48.5100      48.5100/GA         -2.5000     101568      3905      -$121.28      $0.00       $6.06      -$115.22
                                                                            Invoice Total:                             -$5,048.32                $252A1
                                                                                                                                        $0.00                -$4,795.91
 WAYNE CALDWELL FARMS (1344031)
  39664180    14649164                                             06/2019 06/'llJ/19 07/20/19 06/14/19
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
    1000013750                    RICEBEAUX 30GA
                                                      $43.0322       43.0322/GA         30.0000     101568      3905     $1,290.97      $0.00      -$64.55    $1,226.42
    1000822774                    GAMBIT 12X200Z
                                                      $18.2747       18.2747/OZ         40.0000,    101568      3905      $730.99       $0.00      -$36.55      $694.44
    1000237130                    FACET L 2X2.5GA
                                                      $98.9500       98.9500/GA         10.0000     101568      3905      $989.50       $0.00      -$49.48      $940.02
    1000009659                    LI 700 LECITECH 4X1GA
                                                      $48.5000       48.5000/GA          2.0000     101568      3905       $97.00       $0.00       -$4.85       $92.15
                                                                            Invoice Total:                             $3,108.46                 ·$155.43
                                                                                                                                        $0.00                $2,953.03
 WAYNE CALDWELL FARMS (1344031)
  39664200    14680727                                             06/2019 06/'llJ/19 07/20/19 06/18/19
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
    1000013750                    RICEBEAUX 30GA
                                                      $43.0322       43.0322/GA         60.0000     101568      3905    $2,581.93       $0.00     -$129.10    $2,452.83
    1000822774                    GAMBIT 12X200Z
                                                      $18.2747       18.2747/0Z         60.0000     101568      3905    $1,096.48       $0.00      -$54.82    $1,041.66
    1000237130                    FACET L 2X2.5GA
                                                       $98.9500      98.9500/GA         12.5000     101568      3905    $1,236.88       $0.00      -$61.84    $1,175.04
    1000009657                    LI 700 LECITECH 2X2.5GA
                                                       $48.5100      48.5100/GA          2.5000     101568      3905      $121.28       $0.00       -$6.06      $115.22
                                                                            lnvok:e Total:                             $5,036.57                 -$251.82
                                                                                                                                        $0.00                $4,784.75




                                                                                         Page 9 of 18
                                        Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 17 of 25
                                                                                                                                                       January 22, 2020

Nutrien                                                         cus1pmar JDYQim Listing - By Jnvou                                                             09:37:58


Ag Solutions·
 Cugmer                                                                  Dates
  JDYQim •      ontar •     ,CCC              Bland#       .ElKal rnvoim         DI&      SbiJl                   Invoice Totals
                                                Price                          QTY        SLM     WHS        Sales         Tax        Disc         Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39716351      14838926                                 07/2019 07/02/19 08/20/19 07/01/19
  Tenns: srcoooooo5 (50Ai 15TH PROX 20TH PR.OX)
   1000010138              MAKAZE YIELD PRO 30GA
                                             $32.3300    32.3300/GA          60.0000     101568   3905     $1,939.80      $0.00      -$96.99    $1,842.81
   1000010137              MAKAZE YIELD PRO 2X2.5GA
                                             $36.2100    36.2100/GA           2.5000     101568   3905       $90.53       $0.00       -$4.53       $86.00
   1000015216              STORM 2X2.5GA
                                            $104.2900   104.2900/GA          47.5000     101568   3905     $4,953.78      $0.00     -$247.69    $4,706.09
   1000176498              QUICK ULTRA+AWAKEN 2X2.5GA
                                             $28.1900    28.1900/GA          62.5000     101568   3905     $1,761.88      $0.00      -$88.09    $1,673.79
   1000017210              WEATHER GARD COMPLETE 2X2.5GA
                                             $69.1200    69.1200/GA          25.0000     101568   3905     $1,728.00      $0.00      -$86.40    $1,641.60
                                                                 lnvolcleTotal:                          $10,473.99                -$523.70
                                                                                                                          $0.00                $9,950.29
 WAYNE CALDWELL FARMS (1344031)
  39716731      14859995                                 07/2019 07/02/19 08/20/19 07/02/19
  Tenns: srcoooooo5 (50Ai 15TH PROX 20TH PR.OX)
   1000010137              MAKAZE YIELD PRO 2X2.5GA
                                             $34.4000    34.4000/GA           2.5000     101568   3905       $86.00       $0.00       -$4.30      $81.70
   1000176498              QUICK ULTRA+AWAKEN 2X2.5GA
                                             $28.1900    28.1900/GA          62.5000     101568   3905     $1,761.88      $0.00      -$88.09    $1,673.79
   1000015216              STORM 2X2.5GA
                                            $104.2900   104.2900/GA          47.5000     101568   3905     $4,953.78      $0.00     -$247.69    $4,706.09
   1000017210              WEATHER GARD COMPLETE 2X2.5GA
                                             $69.1200    69.1200/GA          25.0000     101568   3905     $1,728.00      $0.00      -$86.40    $1,641.60
   1000010138              MAKAZE YIELD PRO 30GA
                                             $32.3300    32.3300/GA          60.0000     101568   3905     $1,939.80      $0.00      -$96.99    $1,842.81
                                                                 Invoice Total:                          $10,469.46                -$523A7
                                                                                                                          $0.00                $9,945.99




                                                                              Page 10 of 18
                                        Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 18 of 25
                                                                                                                                                         January 22, 2020

Nutrien                                                       cus1pmar InvQim Listi ng-ByJnyokz                                                                  09:37:58


Ag Solutions·
 customer                                                                Dates
  Jnygicz # Galer# CCC                      Bland#       .EIKal lnyolq             DIie     SbiR                  Invoice Totals
                                             Price                              QTY         SLM     WHS        Sales       Tax         Disc         Net$             CD

 WAYNE CALDWELL FARMS (1344031)
  39787270    14920208                                  07/2019 07/09/19 08/20/19 07/08/19
  Tenns: STCOOOOO0S (SIMI 15TH PROX 20TH PROX)
    1000010137         MAKAZE YIELD PRO 2X2.5GA
                                         $31.1900    31.1900/GA          15.0000           101568   3905       $467.85     $0.00     -$23.39       $444.46
    1000015216         STORM 2X2.5GA
                                        $104.2900   104.2900/GA          12.5000           101568   3905     $1,303.63     $0.00     -$65.18     $1,238.45
    1000176498         QUICK ULTRA+AWAKEN 2X2.5GA
                                         $28.1900    28.1900/GA          15.0000           101568   3905       $422.85     $0.00     -$21.14       $401.71
    1000017210         WEATHER GARD COMPLETE 2X2.5GA
                                         $69.1200    69.1200/GA           7.5000           101568   3905      $518.40     $0.00       -$25.92      $492.48
                                                             Invoice Total:                                 $2,712.73              -$135.63
                                                                                                                          $0.00                 $2,577.10
 WAYNE CALDWELL FARMS (1344031)
  39827156    14816583                                  07/2019 07/11/19 07/20/19 06/21J/19 140.0000AC
  Tenns: STCOOOOO0S (SIMI 15TH PROX 20TH PROX)
    1000134792         41.9-0-0 3.9 S
                                           $0.1895       378.94341TN     -41,700.0000      106796   3905    -$7,900.97    $0.00      $395.05     -$7,505.92
     1000137365          48-0-0 UREA GRANULAR 1LB BU<
                                             $0.1947      389.4700/TN      -34, 749.9999   106796   3905    -$6,767.04    $0.00      $338.35     -$6,428.69
     1000076953          20.~24S AMM SUL BULJ<
                                          $0.1631         326.3100/TN       -6,950.0000    106796   3905    -$1, 133.93   $0.00       $56.70     -$1,077.23
    1000189836         TONNAGE TAX
                                           $50.0400       50.0400/EA          -1.0000 *    106796   3905       -$50.04    $0.00        $0.00       -$50.04
    1000544514         CONTAIN 275GA
                                           $89.4700       89.4700/GA         -13.1000      106796   3905     -$1,172.06   $0.00      $58.60      -$1,113.46
                                                                  Invoice Total:                           -$9,123.07              $453.65
                                                                                                                          $0.00                 -$8,669A2




                                                                              Page 11 of 18
                                       Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 19 of 25
                                                                                                                                                          January 22, 2020

Nutrien                                                         cusmmer 1nyo1m Listing - By Invoice                                                               09:37:58


Ag Solutions·
 customer                                                                Dates
  Jnvoim •       Galer• CCC                   Bland#      E.bir.ill Inygiga    Dia          &bbl                    Invoice Totals
                                               Price                            gTY         SLM     WHS        Sales         Tax        Disc         Net$             CD

 WAYNE CALDWELL FARMS (1344031)
  39827166    14727461                                   07/2019 07/11/19 07/20/19 06/21/19 140.0000AC
  Tenns: STC0000005 (54Mi 15TH PROX 20TH PROX)
    1000355933          6.6-22.1-26.5 5.5 S
                                             $0.2567      513.4486/TN     -31,520.0000     106796   3905    -$8,091.95      $0.00      $404.60    -$7,687.35
     1000025147          0-0-60 MOP GRANULAR 1LB BLK
                                               $0.2026      405.260QITN     -14,008.8888   106796   3905    -$2,838.62      $0.00      $141.93    -$2,696.69
     1000045023          12-40-0-10S 1Z MESZ BULK
                                               $0.3000      600.0000/TN     -17,511.1111   106796   3905    -$5,253.33      $0.00      $262.67    -$4,990.66
   1000189836           TONNAGE TAX
                                            $37.8240       37.8240/EA          -1.0000 *   106796   3905       -$37.82      $0.00        $0.00      -$37.82
    1000807356          84826 XC 270GA (AR ONLY)
                                           $436.8000      436.8000/GA          -2.0000     106796   3905      -$873.60      $0.00       $43.68     -$829.92
                                                                   Invoice Total:                          -$9,003.37                $448.28
                                                                                                                            $0.00                -$8,555.09
 WAYNE CALDWELL FARMS (1344031)
  39827214    14727461                                   07/2019 07/11/19 08/20/19 06/21/19 140.0000AC
  Terms: STC0000005 (54Mi 15TH PROX 20TH PROX)
   1000355933          6.6-22.1-26.5 5.5 S
                                             $0.2567      513.4486/TN     31,520.0000      101568   3905     $8,091.95      $0.00     -$404.60    $7,687.35
     1000045023          12-40-0-10S 1Z MESZ BULK
                                               $0.3000      600.0000/TN     17,511.1111    101568   3905     $5,253.33      $0.00     -$262.67    $4,990.66
     1000025147          0-0-60 MOP GRANULAR 1LB BLK
                                            $0.2026         405.2600/TN     14,008.8888    101568   3905     $2,838.62      $0.00     -$141.93    $2,696.69
   1000189836          TONNAGE TAX
                                           $37.8240        37.8240/EA          1.0000 *    101568   3905       $37.82       $0.00        $0.00       $37.82
   1000807356          84826 XC 270GA (AR ONLY)
                                          $436.8000       436.8000/GA           2.0000     101568   3905      $873.60       $0.00      -$43.68      $829.92
                                                                   Invoice Total:                          $9,003.37                 -$448,28
                                                                                                                            $0JNI                $8,555.09




                                                                               Page 12 of 18
                                         Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 20 of 25
                                                                                                                                                          January 22, 2020

Nutrien                                                        Cuslpn,er Inyp1·w Listing - 1Y Invoke                                                              09:37:58


Ag Solutions·
 customer                                                                 Dates
  1nyp1m • Qrder • .etc                      Blend#       flliGll Inyolm           a..     SblR                    Invoice Totals
                                              Price                             QTY        SLM     WHS        Sales         Tax         Disc          Netf            CD

 WAYNE CALDWELL FARMS (1344031)
  39827227    14816583                                   07/'2JJ19 07/11/19 08/20/19 06/'lB/19 140.0000AC
  Terms: STC0000005 (50Ai 15TH PROX 20TH PROX)
    1000134792          41.9-0-0 3.9 S
                                           $0.1895        378.9434/TN     41,700.0000     101568   3905     $7,900.97      $0.00     -$395.05      $7,505.92
     1000137365          46-0-0 UREA GRANULAR 1LB BLK
                                             S0.1947        389.4700/TN     34,749.9999   101568   3905     S6,767.04      $0.00     -$338.35      $6,428.69
     1000076953          20.5-0-0-24S AMM SUL BULK
                                               S0.1631      326.3100/TN      6,950.0000   101568   3905     $1,133.93      $0.00       -$56.70     $1,077.23
    1000189836          TONNAGE TAX
                                            $50.0400       50.0400JEA          1.0000 *   101568   3905        $50.04      $0.00        $0.00         $50.04
    1000544514          CONTAIN 275GA
                                            $89.4700       89.4700/GA          13.1000    101568   3905     $1,172.06      $0.00      -$58.60      $1,113.46
                                                                   Invoice Total:                          $9,123.07                -$453.65
                                                                                                                           $0.00                  $8,6&9A2
 WAYNE CALDWELL FARMS (1344031)
  39828517    14952618                                   07/'2JJ19 07/11/19 08/20/19 07/10/19
  Terms: STC0000005 (50Ai 15TH PROX 20TH PROX)
   1000010138          MAKAZE YIELD PRO 30GA
                                         $32.3300    32.3300/GA          60.0000          101568   3905     $1,939.80      $0.00      -$96.99      $1,842.81
   1000010137          MAKAZE YIELD PRO 2X2.5GA
                                         $36.2100    36.2100/GA           2.5000          101568   3905        $90.53      $0.00        -$4.53        $86.00
   1000176498          QUICK ULTRA+AWAKEN 2X2.5GA
                                         $29.2900    29.2900/GA          62.5000          101568   3905     $1,830.63      $0.00      -$91.53      $1,739.10
   1000015216          STORM 2X2.5GA
                                        $104.2900   104.2900/GA          47.5000          101568   3905     $4,953.78      $0.00     -$247.69      $4,706.09
   1000017210          WEATHER GARD COMPLETE 2X2.5GA
                                         $69.1200    69.1200/GA          25.0000          101568   3905     $1,728.00      $0.00       -$86.40     $1,641.60
                                                             Invoice Total:                               $10,542.74                -$527.14
                                                                                                                           $0.00                 $10,015.AiO




                                                                               Page 13 of 18
                                    Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 21 of 25
                                                                                                                                                                      January 22, 2020

Nutrien                                                     custpmer 1nyp1m ust1011 - By Inyok;a                                                                              09:37:58


Ag Solutions-
 Custpmer                                                               Dates
  Invglm P Qnler P      ccc               lleodP       flKiill Involm              DI&    Sbia                         Invoice Totals
                                           Price                                  QTY     SLM         WHS
                                                                                             - ---------------
                                                                                                                    Sales
                                                                                                                  -------
                                                                                                                                Tax
                                                                                                                              --------    -   -
                                                                                                                                                      Disc        Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  39978520     15060890                               07/2019 07/22./19 08/20/19 07/22/19
  Terms: srcoooooo5 (5% 15TH PROX 20TH PROX)
   1000010137          MAKAZE YIELD PRO 2X2.5GA
                                         $36.2100    36.2100/GA              37.5000     101568         3905      $1,357.88              $0.00      -$67.89    $1,289.99
   1000176498          QUICK ULTRA+AWAKEN 2X2.5GA
                                         $28.1900    28.1900/GA              37.5000     101568         3905      $1,057.13              $0.00      -$52.86    $1,004.27
   1000015216          STORM 2X2.5GA
                                        $104.2900   104.2900/GA              27.5000     101568         3905      $2,867.98              $0.00     -$143.40    $2,724.58
   1000017210          WEATHER GARD COMPLETE 2X2.5GA
                                         $69.1200    69.1200/GA              15.0000     101568         3905      $1,036.80              $0.00      -$51.84     $984.96
                                                               lnvoicle Tot.al:                                  $6,319.79                        ·$315.99
                                                                                                                                     $0.00                    $6,003.80
 WAYNE CALDWELL FARMS (1344031)
  39978651     15063703                               07/2019 07/22/19 08/20/19 07/22/19
  Terms: srcoooooo5 (5% 15TH PROX 20TH PROX)
   1000544514          CONTAIN 275GA
                                         $89.4700       89.4700/GA            2.0000     101568         3905       $178.94               $0.00       -$8.95     $169.99
   1000137365          46-0-0 UREA GRANULAR 1LB BLK
                                          $0.1947      389.4700/TN       5,680.0000      101568         3905      $1,106.09              $0.00      -$55.30    $1,050.79
   1000189836          TONNAGE TAX
                                          $6.8160        6.8160/EA            1.0000 *   101568         3905         $6.82               $0.00        $0.00        $6.82
                                                               lnvokle Tot.al:                                   $1,291.85                         -$64.25
                                                                                                                                     $0.00                    $1,227.60
 WAYNE CALDWELL FARMS (1344031)
  40048547    15109766                                07/2019 07/26/19 08/20/19 07/25/19
  Terms: srcoooooos (5% 15TH PROX 20TH PROX)
   1000010137         MAKAZE YIELD PRO 2X2.5GA
                                        $34.4000    34.4000/GA              40.0000      101568        3905       $1,376.00              $0.00      -$68.80    $1,307.20
   1000015216         STORM 2X2.5GA
                                       $104.2900   104.2900/GA              30.0000      101568        3905       $3,128.70              $0.00     -$156.44    $2,972.26
   1000176498         QUICK ULTRA+AWAKEN 2X2.5GA
                                        $28.1900    28.1900/GA              40.0000      101568        3905       $1,127.60              $0.00      -$56.38    $1,071.22
   1000017210         WEATHER GARD COMPLETE 2X2.5GA
                                        $69.1200    69.1200/GA               17.5000     101568        3905       $1,209.60              $0.00      -$60.48    $1,149.12
                                                               lnvoicle Tot.al:                                  $6,841.90                        -$342.10
                                                                                                                                     $0.00                    $6,499.80




                                                                             Page 14 of 18
                                       Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 22 of 25
                                                                                                                                                      January 22, 2020

Nutrien                                                      customer 1nvp1a, Listing - IY Jnvgk;e                                                            09:37:58


Ag Solutions·
 customer                                                               Dates
  JDYQim # Qnler # .ttt.                   lleocl#      fiBal Jnvola,            DIHI    SblR                    Invoice Totals
                                            Price                             QTY        SLM     WHS       Sales          Tax         Disc        N~              CD

 WAYNE CALDWELL FARMS (1344031)
  40112780    15156440                                 07/2019 07/31/19 08/20/19 07/31/19
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
   1000176495         QUICK ULTRA+AWAKEN 30GA
                                        $28.1900    28.1900/GA          30.0000         101568   3905     $845.70        $0.00      -$42.29     $803.41
   1000015216         STORM 2X2.5GA
                                       $104.2900   104.2900/GA          15.0000         101568   3905    $1,564.35       $0.00      -$78.22    $1,486.13
   1000017210         WEATHER GARD COMPLETE 2X2.5GA
                                        $69.1200    69.1200/GA          10.0000         101568   3905     $691.20        $0.00      -$34.56     $656.64
   1000010137         MAKAZE YIELD PRO 2X2.5GA
                                        $34.4000    34.4000/GA          20.0000         101568   3905     $688.00        $0.00      -$34.40     $653.60
                                                            Invoice Total:                              $3,789.25                 ·$189A7
                                                                                                                         $0.00                $3,599.78
 WAYNE CALDWELL FARMS (1344031)
  40175436    15201874                                 08/2019 08/07/19 09/20/19 08/06/19                 RICE
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
   1000544514          CONTAIN 275GA
                                        $89.4700         89.4700/GA          3.2000     101568   3905     $286.30        $0.00      -$14.32     $271.98
   1000137365         46-0-0 UREA GRANULAR 1LB BUC
                                         $0.1947        389.4700/TN      8,540.0000     101568   3905    $1,663.04       $0.00      -$83.15    $1,579.89
   1000189836         TONNAGE TAX
                                        $10.2480         10.2480/EA          1.0000 •   101568   3905       $10.25       $0.00        $0.00      $10.25
                                                                Invoice Total:                          $1,959.59                  -$91A1
                                                                                                                         $0.00                $1,862.12
 WAYNE CALDWELL FARMS (1344031)
  40271077    15276401                                 08/2019 08/16/19 09/20/19 08/16/19 143.0000 AC RICE
  Terms: STC0000005 (5% 15TH PROX 20TH PROX)
   1000127204         39.6-0-0 6.1 S
                                          $0.1875       374.9972/TN     14,320.0000     106796   3905    $2,684.98       $0.00     -$134.25    $2,550.73
     1000137365         48-0-0 UREA GRANULAR 1LB BU(
                                            $0.1947      389.4700/TN      10,740.0000   106796   3905    $2,091.45       $0.00     -$104.57    $1,986.88
     1000076953         20.5-0-0-24S AMM SUL BULK
                                             $0.1657     331.5800/TN       3,580.0000   106796   3905     $593.53        $0.00      -$29.68     $563.85
   1000189836         TONNAGE TAX
                                          $17.1840       17.1840/EA          1.0000 *   106796   3905      $17.18        $0.00        $0.00      $17.18
   1000544514         CONTAIN 275GA
                                          $89.4700       89.4700/GA           4.0000    106796   3905     $357.88        $0.00      -$17.89     $339.99
                                                                 Invoice Total:                         $3,060.cM                 -$152.14
                                                                                                                         $0.00                $2,907.90



                                                                             Page 15 of 18
                                     Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 23 of 25
                                                                                                                                                        January 22, 2020

Nutrien                                                      custpmer Jnvplm Listing - IY Jnyoic;e                                                              09:37:58


Ag Solutions·
 customer                                                              Dates
  1nyp1m • order• .CCC                      Bland#      BKill Jnyglm              Ihle    SbiR                   Invoice Totals
                                             Price                               QTY      SLM     WHS        Sales        Tax         Disc          Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  40298890     15296352                                08/2019 08/20/19 mJ/20/19 08/20/19
  Terms: srcoooooos (5% 15TH PROX 20TH PROX)
   1000003464          BESIEGE 2X2.5GA
                                          $250.1100     250.1100/GA         60.0000      101568   3905    $15,006.60     $0.00      -$750.33    $14,256.27
   1000001618          ACEPHATE 90 WDG 2X20LB
                                             $7.0800      7.0BOO/LB        720.0000      101568   3905     $5,097.60     $0.00      -$254.88     $4,842.72
   1000001619          ACEPHATE 90 WDG 8X5LB
                                             $7.0800      7.0800/LB         10.0000      101568   3905       $70.80      $0.00        -$3.54       $67.26
   1000009657          LI 700 LECITECH 2X2.5GA
                                            $48.5100     48.5100/GA         25.0000      101568   3905     $1,212.75     $0.00       -$60.64     $1,152.11
                                                                Invoice Total:                           $21,387.75              ·$1,069.39
                                                                                                                         $0.00                 $20,318.36
 WAYNE CALDWELL FARMS (1344031)
  40369181     15340837                                08/2019 08/2B/19 09/20/19 08/2B/19
  Terms: srcoooooos (5% 15TH PROX 20TH PROX)
   1000013204          QUILT XCEL 2X2.5GA
                                          $120.6000     120.6000/GA         45.0000      101568   3905     $5,427.00     $0.00      -$271.35     $5,155.65
   1000697138          LAMCAP II 4X1GA (RUP)
                                         $158.6200      158.6200/GA          4.0000      101568   3905      $634.48      $0.00       -$31.72      $602.76
   1000009719          LIBERATE LECITECH 4X1GA
                                           $47.7800      47.7800/GA          6.0000      101568   3905      $286.68      $0.00       -$14.33      $272.35
                                                                Invoice Total:                            $6,348.16               -$317.40
                                                                                                                         $0.00                  $6,030.76
 WAYNE CALDWELL FARMS (1344031)
  40384551     15350277                                08/2019 08/'19/19 mJ/20/19 08/29/19                 RICE
  Terms: srcoooooos (5% 15TH PROX 20TH PROX)
   1000137365         4640 UREA GRANULAR 1LB BU<
                                       $0.1947          389.4700/TN      2,380.0000      101568   3905      $463.47      $0.00       -$23.17      $440.30
   1000189836         TONNAGE TAX
                                       $2.8560            2.8560/EA          1.0000 •    101568   3905        $2.86      $0.00        $0.00         $2.86
                                                                Invoice Total:                             $466.33                 -$23.17
                                                                                                                        $0.00                    $443.16




                                                                             Page 16 of 18
                                    Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 24 of 25
                                                                                                                                                  January 22, 2020

Nutrien                                                       customer JoYPkie Listing - By Jnvolc;a                                                      09:37:58


Ag Solutions·
 customer                                                               Dates
  JDYQlm # on1er #       .ca:              NelJCI#       flKiill rnvolm          Due     5blR                  Invoice Totals
                                            Price                             QTY        SLM     WHS      Sales         Tax        Disc       Net$            CD

 WAYNE CALDWELL FARMS (1344031)
  40471916    15417770                               09/2019 09/12/19 10/20/19 09/12/19
  Tenns: STCOOOOO0S (SIM, 15TH PROX 20TH PROX)
    1000240404          GRAMOXONE SL 2.0 (OLD) 2X2.5GA
                                           $30.5400      30.5400/GA          7.5000     101568   3905    $229.05       $0.00     -$11.45    $217.60
    1000009719          LIBERATE LECITECH 4X1GA
                                           $47.7800      47.7800/GA           2.0000    101568   3905      $95.56      $0.00      -$4.78     $90.78
                                                                 Invoice Total:                         $324.61                 ·$16.23
                                                                                                                       $0.00               $308.38
 WAYNE CALDWELL FARMS (1344031)
  40539921     15488194                               09/2019 09/'JA/19 10/20/19 09/'JA/19
  Tenns: STCOOOOO0S&OA. 15TH PROX 20TH PROX)
  Purchase Order: R   RN
    1000240404          GRAMOXONE SL 2.0 (OLD) 2X2.5GA
                                           $30.5400     30.5400/GA           -7.5000 101568      3905    -$229.05      $0.00      $11.45    -$217.60
    1000009719          LIBERATE LECITECH 4X1GA
                                           $47.7800     47.7800/GA           -2.0000 101568      3905     -$95.56      $0.00      $4.78      -$90.78
                                                                Invoice Tot.al:                         -$324.61                $16.23
                                                                                                                       $0.00               ·$308.38




                                                                             Page 17 of 18
                                  Case 4:20-cv-00155-SWW Document 1 Filed 02/14/20 Page 25 of 25
                                                                                                                                                                     January 22, 2020

Nutrien                                                           customer JQYPiw ust;ng - 1¥ Jnmkce                                                                         09:37:58


Ag Solutions·
                                                      Totals (non-voids):           Invoi<E Count:      42          $173,130.15                ·$8,647.60
                                                                                 Line Item Count:      169                             $0.00                $164,482.55

   Report Parameters
                   Location:                    GRADY AR (3905)                                      QlYCodes:                    CO Codes: * Excluded from GP %
                   Invoice Date Range:          (All Dates)                                             * = QOH Less Than 0          P= Prepay
                   Fiscal Period Range:         06/2019 tD 01/2020                                                                   G = Grower Matertal *
                   Customer:                    WAYNE CALDWELL FARMS (1344031)                                                       Z = Sold at Zso
                                                                                                                                     T = Test Plot Seed *
                   Invoice Status:              Non-Voids                                                                            R = Replant Seed
                   Invoice Type:                Uve Invoices                                                                         D = Dump Seed *
                   Pll"Chase Order:             (All Purchase Orders)                                                                F = Free Seed *
                   Crop:                        (All Crops)                                                                          PM= Pramo*
                                                                                                                                     PR = Program *
                       It.alics indiaJl:e raw materials used in finished goods
                                                                                                                                     TR =Trtal *
                                                                                                                                     DC = Double Crop
                                                                                                                                     RS= Respray
                   Product Range:               (All Products)




                                                                                   Page 18 of 18
